Lord, J.
The plaintiff asked a witness, called by herself, a question which necessarily called for the witness’s interpretation of language used by the defendant. She asked but a single question, and the answer as given was unimportant and *312immaterial. Whether it would ever become material did not then appear.
The defendant was subsequently a witness in his own behalf, and his counsel asked him to give the language used by him and by the witness in the interview to which the plaintiff’s inquiry related, and he was permitted to give it. If there were any materiality in the answer, it was made so solely by reason of the plaintiff’s inquiry. It was indeed very unimportant, if material ; but it was clearly within the discretion of the presiding judge to admit it, even though it should not prove to be material.
We cannot, however, doubt its competency. If the plaintiff’s inquiry of the witness had any materiality, it was to show that there was something unfair or improper in the advance made to the witness. If the defendant’s statement is true, it repels such idea. Exceptions overruled.